Order entered February 26, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00411-CV

                           PNC BANK, N.A., Appellant

                                         V.

                           RPCG-GP I, LLC, Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-01763

                                     ORDER

        Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER

Felicia Pitre to file a supplemental clerk’s record containing a copy of the trial

court’s Order on Petitioner’s Rule 202 Petition, signed March 28, 2019. See TEX.

R. APP. P. 34.5(c)(1). The supplemental record shall be filed no later than March 16,

2020.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre
and the parties.

                   /s/   BILL PEDERSEN, III
                         JUSTICE